Citation Nr: 1600290	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1995 to December 1995 (as well as several other periods), and active duty from October 2003 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for sleep apnea.

In May 2015, the Board remanded the claim for further development and adjudication. Unfortunately, the AOJ did not substantially comply with the May 2015 remand directives, and the matter must once again be remanded for the requested development. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was previously remanded in March 2014 and May 2015. The appeal was remanded in March 2014 to afford the Veteran an examination and to obtain an opinion as to whether the Veteran's diagnosed sleep apnea was secondary to his service-connected PTSD. The appeal was again remanded in May 2015 because VA obtained an opinion without an examination, which was not in compliance with the March 2014 remand instructions, and therefore, potentially prejudicial to the Veteran. In addition to arranging a VA medical examination and opinion, the May 2015 remand also instructed the RO to ensure that the entire paper claims file was scanned into the electronic record or otherwise associated with the claims file available for review. 

After careful review of the claims file currently before the Board, it appears that records continue to be missing from the claims file. The record does not include the notice of disagreement, the substantive appeal, or other Veteran's statements, as previously requested in the May 2015 remand. The electronic record does not contain the article by Matthew Tull, PhD, and the statement from Dr. Hassan Jabbour, that were previously submitted by the Veteran. Thus, where the remand orders of the Board are not complied with, as in the instant case, the Board must ensure compliance and remand the appeal once again. See Stegall, 11 Vet. App. at 271 (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

As previously noted in the May 2015 remand, it is again noted that the Veteran's service treatment records are unavailable for review and, as such, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). In this case, the Veteran contends that he has sleep apnea that began in active service. Symptoms of sleep apnea may have been objectively observed by fellow servicemen, including daytime sleepiness or excessive snoring. Because the Veteran's service treatment records are missing, lay statements may be helpful to support the Veteran's contentions that his condition began in service, and any such supporting statements must be associated with the electronic file.

Moreover, the Board also remands this appeal for an additional VA medical examination and opinion. While the RO complied with the May 2015 remand instructions and afforded the Veteran with a VA examination and opinion in September 2015, the VA examination and opinion found a negative diagnosis for sleep apnea. The VA examination concluded that the Veteran's primary issue was snoring. The record, however, reflects an August 2009 diagnosis of sleep apnea and a VA examination dated July 2014 notes that the Veteran has findings, signs, or symptoms attributable to sleep apnea. Furthermore, the record contains VA treatment records that show a diagnosis of and treatment for sleep apnea. Therefore, due to the conflicting medical examination findings and opinions, the Board requests that after the record is complete, an additional VA examination and opinion is furnished to clarify whether the Veteran has a current diagnosis of sleep apnea, and if so, whether the sleep apnea is caused or aggravated by the Veteran's service, or whether it is cause or aggravated by the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the entire paper claims file; including the relevant notice of disagreement and substantive appeal, the August 2008 letter from Dr. Jabbour and an article by Matthew Tull, Ph.D. from About.com; is scanned into the electronic record or otherwise associated with the claims file available for review.

2. After the development directed above has been completed, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. All testing deemed necessary (such as a sleep study) must be conducted and the results recorded.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a current diagnosis of sleep apnea?  If no current diagnosis is found, such result must be reconciled with the August 2009 and July 2014 findings of sleep apnea referenced above.

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea (as at least diagnosed in 2009 and 2014) was caused by the service-connected PTSD?

c. If the Veteran's sleep apnea is not caused by the service-connected PTSD, is it at least as likely as not (a fifty percent probability or greater) that the sleep apnea was aggravated (permanently worsened beyond its natural progression) by PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep apnea by the PTSD.

d. If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is otherwise related to his active duty service?

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

The examiner is specifically requested to review the entire evidence, to include any lay statements, and the article by Matthew Tull, PhD, and the statement from Dr. Hassan Jabbour.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




